PER CURIAM.
Reversed. We reverse the order of the trial court setting aside the judgment entered on June 21, 1984, in compliance with this court’s mandate in Blackhawk Heating & Plumbing v. Data Lease Financial Corp., 446 So.2d 127 (Fla. 4th DCA 1983). We find neither a legal or factual basis in the record for vacating the final judgment entered pursuant to our mandate. We decline to comment further other than to point out that the lengthy judicial history of this case is outlined in our prior 1983 opinion. This cause is hereby remanded with directions that the June 21, 1984 judgment be reinstated.
ANSTEAD, GLICKSTEIN and WALDEN, JJ., concur.